DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 11/413,118, 11/431,093, 11/431,140, 11/430,511, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications do not have written description support for “an auscultation system” as well as the embodiment including “sound sensitive elements on a patient’s chest” and “a sound emitting endovascular device” as well as “one or more transcutaneous ultrasound systems.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 2 disclose “a sound processor in communication with one or more sound sensitive elements” and “an information output device in communication with the sound processor.”  The terms “sound processor” and “information output device” do not have known hardware or software embodiments in the art.  Further, the written description does not provide a corresponding structure or algorithm to transform a general purpose computer into a specialized computer to provide support for these limitations.  One of ordinary skill in the art would not understand the bounds of a “sound processor” and an “information output device.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,  2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1 and 2, it is unclear as to what is considered a “sound processor” and “information output device.”
Claim 5 recites the limitation "”the sound intensity measured" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 6-11, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Byrd et al (2006/0122514).
Regarding claim 1, Byrd et al disclose an auscultation system comprising: one or more sound sensitive elements (ultrasound sensors positioned on the probe or external to the body – [0029]); a sound processor in communication with the one or more sound sensitive elements (controller 299 – [0046]); and an information output device in communication with the sound processor (display device - [0057]).
Regarding claim 2, Byrd et al disclose wherein the sound processor is configured such that a plurality of auscultation devices can be synchronized to provide acoustic triangulation for accurate detection of an endovascular sound source ([0042]).
Regarding claim 3, Byrd et al disclose a guiding method for endovascular device comprising the steps of: positioning one or more sound sensitive elements on a patient’s chest (ultrasound sensors positioned external to the body [0029] on the chest [0022]); inserting a sound emitting endovascular device into the patient’s vasculature (ultrasound catheter including positional sensors 210 – fig.1A, [0030]); emitting sounds from the endovascular device (ultrasound pulse from positional sensor 210 – fig.1A); and detecting the sounds from the emitting step with the sound sensitive elements ([0042]). 
Regarding claim 4, Byrd et al disclose wherein the emitting step is performed continuously, intermittently, or on demand (real-time analysis is provided – [0057]).
Regarding claim 6, Byrd et al disclose triangulating the sounds from the detecting step to locate the sound emitting endovascular device with respect to the one or more sound sensitive elements ([0042]).

Regarding claim 8, Byrd et al disclose wherein the endovascular device is configured to emit ultrasound signals (ultrasound pulse – fig.1A).
Regarding claim 9, Byrd et al disclose wherein the endovascular device is configured to receive ultrasound signals (catheter to measure receive ultrasound pulses – [0029]).
Regarding claim 10, Byrd et al disclose wherein the transcutaneous ultrasound system is configured to emit ultrasound signals (ultrasound pulses emitted by emitters positioned external to the body – [0029]).
Regarding claim 11, Byrd et al disclose wherein the transcutaneous ultrasound system is configured to receive ultrasound signals (sensors receive signals - [0021]; sensors external to the body - [0029]).

Regarding claim 14, Byrd et al disclose wherein the endovascular ultrasound device is connected to the one or more transcutaneous systems such as to allow synchronization of transmitting and receiving ultrasound waves in the same region of the body (controller – [0046];[0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al (2006/0122514) in view of Hashimoto et al (5,307,816).

However, Hashimoto et al teach in the same medical field of endeavor, wherein the sound intensity measured in the detecting step is used to estimate the distance between the sound emitting endovascular device and the one or more sound sensitive elements (col.6, ll.34-40; and wherein the transcutaneous ultrasound system is configured as an ultrasound imaging scan head connecting to an ultrasound imaging system (ultrasonic probe 21 to visualize image data obtained – col.5, ll.18-21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication between the endovascular device and the sound sensitive elements of Byrd et al with estimating the distance based on intensity and a scan head connecting to an ultrasound imaging system of Hashimoto as it would provide additional positioning information with visualization during catheter insertion as set forth in Hashimoto et al (col.5, ll.18-26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793